 Case 18-31754-5-mcr             Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47                            Desc
                                    Main Document    Page 1 of 6


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------
                                                             X
In re:                                                       :    Chapter 11
                                                             :
CENTERSTONE LINEN SERVICES, LLC                              :    Case No. 18-31754-MCR (Main Case)
d/b/a Clarus Linen Systems, et al. 1                         :    Jointly Administered
                                                             :
                                     Debtors.                :    Hearing Date: February 13, 2019 at Noon (ET)
 --------------------------------------------------------------
                                                             X    Objection Deadline: February 12, 2019 at Noon (ET)


     LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
  CREDITORS TO THE MOTION BY DEBTOR ALLIANCE LAUNDRY & TEXTILE
            SERVICE, LLC d/b/a CLARUS LINEN SYSTEMS FOR ORDERS
   (A) (I) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF ALLIANCE’S
       ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS AND
     ENCUMBRANCES, SUBJECT TO THE TERMS OF THE ASSET PURCHASE
       AGREEMENT AND SUBJECT TO HIGHER AND/OR BETTER OFFERS;
     (II) AUTHORIZING AND APPROVING THE FORM OF A CERTAIN ASSET
        PURCHASE AGREEMENT WITH CROWN HEALTH CARE LAUNDRY
    SERVICES, LLC; AND (III) AUTHORIZING ALLIANCE TO CONSUMMATE
   ALL TRANSACTIONS RELATED TO THE PROPOSED SALE; (B) APPROVING
           BIDDING PROCEDURES AND OTHER RELATED RELIEF; AND
        (C) AUTHORIZING ALLIANCE TO ASSUME CERTAIN EXECUTORY
  CONTRACTS AND UNEXPIRED LEASES AND ASSIGN SUCH CONTRACTS AND
  LEASES TO PURCHASER CROWN HEALTH CARE LAUNDRY SERVICES, LLC


         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the cases

(the “Chapter 11 Cases”) of the above-captioned debtors and debtors-in-possession (collectively,

the “Debtors”), by and through its undersigned counsel, hereby submits this limited objection

(the “Objection”) to the Motion By Debtor Alliance Laundry & Textile Service, LLC d/b/a Clarus

Linen Systems For Orders (A) (I) Authorizing The Sale Of Substantially All Of Alliance’s Assets

Free And Clear Of All Liens, Claims, Interests And Encumbrances, Subject To The Terms Of The

         1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594); Atlas Health Care
Linen Services Co., LLC d/b/a Clarus Linen Systems (2681); Alliance Laundry & Textile Service, LLC d/b/a Clarus
Linen Systems (8284); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065);
and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892).
    Case 18-31754-5-mcr          Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47                           Desc
                                    Main Document    Page 2 of 6


Asset Purchase Agreement And Subject To Higher And/Or Better Offers; (II) Authorizing And

Approving The Form Of A Certain Asset Purchase Agreement With Crown Health Care Laundry

Services, LLC; And (III) Authorizing Alliance To Consummate All Transactions Related To The

Proposed Sale; (B) Approving Bidding Procedures And Other Related Relief; And (C)

Authorizing Alliance To Assume Certain Executory Contracts And Unexpired Leases And Assign

Such Contracts And Leases To Purchaser Crown Health Care Laundry Services, LLC [Docket

No. 34] (the “Sale Motion”).2 In support of this Objection, the Committee respectfully states as

follows:

                                          LIMITED OBJECTION

         1.      The Committee has and continues to engage in extensive discussions with the

Debtors and HSBC regarding a consensual resolution of this Objection and the Committee’s

objection to the Debtors’ DIP financing, with the goal of reaching a global settlement to benefit

all parties in interest. The Committee continues working very hard to achieve this goal, and

remains optimistic that a global settlement will be reached in the near future. Notwithstanding

that optimism, the Committee files its objections out of an abundance of caution to raise its

concerns with the Court and preserve its rights in case a consensual resolution is not reached by

the hearing on the Sale Motion.

         2.      The Debtors commenced these Chapter 11 Cases to pursue separate sales of their

northern and southern assets, ideally as going concerns. Shortly after the petition date, the

Debtors filed the Sale Motion seeking to sell the majority of their southern assets to stalking

horse bidder Crown Health Care Laundry Services, LLC (“Crown” or the “Stalking Horse

Bidder”). The Debtors continued marketing their southern assets, and the stalking horse asset


2
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Sale Motion.


                                                         2
Case 18-31754-5-mcr          Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47               Desc
                                Main Document    Page 3 of 6


purchase agreement provided some optionality with respect to certain assets denoted as the

“Atlanta PP&E”, with the Debtors being able to compel Crown to purchase the Atlanta PP&E for

approximately $295,000.

       3.      While the Debtors were successful in their efforts to find alternate bidders for the

Atlanta PP&E, and ultimately held an auction for the Atlanta PP&E that significantly increased

the sale price of the Atlanta PP&E assets, unfortunately, the only bid the Debtors received for the

remaining majority of their southern assets was from the stalking horse bidder Crown. The

Committee does not fundamentally object to the sale of the Debtors’ southern assets (the “Sale”)

to the Stalking Horse Bidder and the additional purchaser of the Atlanta PP&E, however, it is

now clear that the proceeds from the Sale will be insufficient to pay all of the Debtors’ secured

debt in full, not to mention all administrative and priority claims.

       4.      As the Committee has expressed to the Debtors and its secured lender, HSBC

Bank USA, National Association (“HSBC” or the “DIP Lender”), and as set forth in the

Committee’s objection to the Debtors’ proposed DIP financing being filed contemporaneously

with this objection (the “DIP Objection”), only HSBC, which is the Debtors’ first-lien

prepetition lender and DIP lender, will benefit from the Sale by receiving at least a significant

payment on account of its prepetition claims and postpetition DIP claims. Thus, HSBC must be

required to ensure the estates’ administrative solvency by providing cash sufficient to (a) satisfy

all accrued and unpaid chapter 11 administrative expenses and priority claims (including any

section 503(b)(9) and stub rent claims), whether or not they are provided for in the DIP financing

budget; and (b) provide sufficient funding for the expenses that will accrue during the post-

closing wind-down period.




                                                  3
Case 18-31754-5-mcr          Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47                Desc
                                Main Document    Page 4 of 6


           5.   Section 363 asset sales should not be used to circumvent the protections for

unsecured creditors mandated by the Bankruptcy Code. See In re Westpoint Stevens, Inc., 333

B.R. 30, 52 (S.D.N.Y. 2005) (stating that “it is well established that section 363(b) is not to be

utilized as a means of avoiding Chapter 11’s plan confirmation procedures”), aff’d in part, rev’d

in part on other grounds, 600 F.3d 231 (2d Cir. 2010) (citing In re The Babcock & Wilcox Co.,

250 F.3d 955, 960 (5th Cir. 2001) (“[T]he provisions of § 363 . . . do not allow a debtor to gut

the bankruptcy estate before reorganization or to change the fundamental nature of the estate’s

assets in such a way that limits a future reorganization plan.”)).

           6.   In addition, the Court should not allow the bankruptcy process to be used if it only

benefits secured creditors. See In re Defender Drug Stores, Inc., 145 B.R. 312, 317 (B.A.P. 9th

Cir. 1992) (prohibiting “convert[ing] the bankruptcy process from one designed to benefit all

creditors to one designed for the unwarranted benefit of the postpetition lender.”); see also

PBGC v. Braniff Airways, Inc. (In re Braniff Airways, Inc.), 700 F.2d 935 (5th Cir. 1983), reh’g

denied, 705 F.2d 450 (5th Cir. 1983) (reversing order authorizing section 363 sale of

substantially all of a debtor’s assets because if sale was approved there would be “little prospect

or occasion for further reorganization.”); In re Encore Healthcare Assocs., 312 B.R. 52, 54-55

(Bankr. E.D. Pa. 2004) (court denied bid procedures motion finding that section 363 sale served

no legitimate business purpose when debtor admitted that it would convert the case to chapter 7

following the sale and not have adequate funds to proceed with an administratively solvent

estate).

           7.   Consistent with these themes, courts have held that a secured lender cannot

benefit from a section 363 sale unless they are willing to ensure that the debtor’s estate is

administratively solvent after the sale. See DIP Financing Order at ¶ 31, In re Golden Cnty.



                                                  4
    Case 18-31754-5-mcr           Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47         Desc
                                     Main Document    Page 5 of 6


Foods, Inc., et al., Case No. 15-11062 (KG) (Bankr. D. Del. June 22, 2015), Docket No. 175

(final DIP financing order required that sale proceeds in excess of postpetition financing

obligations be available to pay administrative expense claims prior to the payment of certain

alleged prepetition secured debt); Hr’g Tr. at 11:22-24, In re Family Christian, LLC et al., Case

No. 15-00643 (JTG) (Bankr. W.D. Mich. Apr. 14, 2015) (the Court stated: “I think we’ll have a

problem at the sale hearing if the administrative expenses are not to be paid in connection with

the sale.”)3; Hr’g Tr. at 100:17-20, In re NEC Holdings Corp., et al. Case No. 10-11890 (KG)

(Bankr. D. Del. July 13, 2010) (secured creditors have “got to the pay the freight, and . . . the

freight is certainly an administratively solvent estate.”)4; Hr’g Tr. at 23:25-24:22, In re

Townsends, Inc., et al., Case No. 10-14092 (CSS) (Bankr. D. Del. Jan. 21, 2011) (in response to

the statement of debtors’ counsel that section 503(b)(9) claims would not be paid in full, the

Court stated: “Well, we’ve got a problem. Not going to run an administratively insolvent

estate.”).5

         8.       Therefore, the Sale should not be approved unless the Secured Lenders agree to

backstop the payment of (a) all accrued and unpaid chapter 11 administrative expenses and

priority claims (including section 503(b)(9) claims), whether or not they are provided for in the

DIP financing budget; and (b) the expenses that will accrue during the post-closing wind-down

period. Alternatively, if the Court approves the Sale, all proceeds of the Sale should be escrowed

and held by the Debtors until agreement on an acceptable budget providing for administrative

solvency and some benefit to general unsecured creditors has been reached.




3
  Relevant portions of transcript are attached hereto as Exhibit A.
4
  Relevant portions of transcript are attached hereto as Exhibit B.
5
  Relevant portions of transcript are attached hereto as Exhibit C.

                                                          5
Case 18-31754-5-mcr          Doc 211 Filed 02/12/19 Entered 02/12/19 11:34:47                 Desc
                                Main Document    Page 6 of 6


                                  RESERVATION OF RIGHTS

       9.      The Committee reserves all rights with respect to the Sale Motion, including the

right to supplement this Objection and to raise additional objections before or at the hearing to

consider approval of the Sale. Nothing contained in, or omitted from, this Objection constitutes

an admission or stipulation by the Committee, any member of the Committee, or any other party

with respect to any alleged claims against the Debtors, including but not limited to the amount,

validity, or enforceability of any alleged claims against the Debtors or the extent, validity,

priority, or perfection of any alleged liens and security interests in the Debtors’ assets.

                                          CONCLUSION

       WHEREFORE, the Committee respectfully requests that the Court: (a) deny the Sale

Motion unless the order approving the Sale addresses the Committee’s concerns set forth herein,

and (b) grant the Committee such other and further relief as the Court deems just and

appropriate.

Dated: February 12, 2019
       New York, New York

                                               CKR LAW LLP


                                               /s/ David M. Banker
                                               David M. Banker, Esq.
                                               Gilbert R. Saydah Jr., Esq.
                                               1330 Avenue of the Americas, 14th Floor
                                               New York, New York 10019
                                               Telephone: (212) 259-7300
                                               Facsimile: (212) 259-8200
                                               Email: dbanker@ckrlaw.com
                                                       gsaydah@ckrlaw.com

                                               Counsel to the Official
                                               Committee of Unsecured Creditors




                                                  6
